Citation Nr: 1202811	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO. 08-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a special monthly compensation based on need for aid and attendance or based on housebound status. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran served on active military duty from April 1957 to August 1960, and from November 1960 to November 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Under the law, increased compensation benefits are payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities. 38 C.F.R. § 3.350 (2011). The Veteran here contends that he is entitled to increased compensation based on his need for the regular aid and attendance of another person, or based on being housebound.

Entitlement to increased compensation for reason of need for aid and attendance is based on a showing that the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person based on factual need, pursuant to the criteria set forth in 38 C.F.R. § 3.352 . 38 U.S.C.A. § 1502(b). 

The blindness requirement as contained in the regulation, to support this aid and attendance benefit by itself without other disability requires that the claimant's vision be 5/200 or less in each eye, or requires concentric contraction of the visual field to be less than 5 degrees. 38 C.F.R. § 3.351(c)(1) . There is no indication that the Veteran meets these criteria.

The criteria within 38 C.F.R. § 3.352 enumerate elements of dependence including the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment. 38 C.F.R. § 3.352(a) . 

Ultimately, the Board must look to the entirety of the Veteran's disability picture to ascertain whether he meets the criteria for special monthly compensation based on need for aid and attendance under 38 C.F.R. § 3.352.

As the Veteran's authorized representative informs in an Informal Hearing Presentation submitted in November 2011, the Veteran claims entitlement to special monthly compensation based on limitations including having to use a wheelchair most of the time, with occasional use of a walker when moving around his house, and requiring his wife's assistance getting out of bed, getting dressed, and using the bathroom. In his notice of disagreement submitted in April 2007, the Veteran expressed his belief that his peripheral neuropathy of the upper and lower extremities as well as his heart condition and diabetes caused him to require the help of another person for his activities of daily living. 

In his VA Form 9 submitted in January 2008 the Veteran asserted that he required aid and attendance due to his service-connected disabilities. He also asserted that "the only time I travel out of my domain is to the doctors and the C&P you made for me, which if I missed you would denied (sic) my claim for aid and attendance for not keeping my appointment."

Thus, the Veteran asserts entitlement to special monthly compensation both on the basis of the need for aid and attendance of another, and based on being housebound.

The record reflects that the Veteran is 60 percent service connected for congestive heart failure with hypertensive cardiovascular disease associated with diabetes mellitus, that he is 20 percent service connected for diabetes mellitus based on Agent Orange exposure, and that he is 10 percent service connected for each of his four extremities based on diabetic peripheral neuropathy. This has resulted in a combined 80 percent disability rating, with the Veteran afforded a total disability rating based on individual unemployability due to service-connected disabilities since March 2002. 

The evidentiary record also reflects that the Veteran suffers from emphysema with shortness of breath impairing more than brief physical exertion. He also suffers from diagnosed osteoarthritis, and otitis. 

Upon a VA cardiovascular examination in January 2007, the examiner noted that the Veteran had a left ventricular ejection fraction of greater than 50 percent, with congestive heart failure diagnosed since July 2004. The examiner also noted that the Veteran stated that he could not complete a stress test due to his symptoms including shortness of breath with mild exertion. A stress test was accordingly not conducted. However, based on the Veteran's level of exercise and resulting symptoms, the examiner concluded that the Veteran's METs score was between three and five. 

Upon VA examination to evaluate his peripheral neuropathy in January 2007, the examiner found the Veteran to have normal strength and reflexes in the extremities, with only mild sensory loss as demonstrated by monofilament test.
 
The Veteran's diabetes mellitus, type II, has been assigned a 20 percent evaluation based on January 2007 examination and treatment records reflecting that the Veteran's diabetes mellitus requires restricted diet and use of injected insulin, but does not require of regulation of activities due to the diabetes mellitus. 

Upon January 2007 VA examination of the Veteran for purposes of special monthly compensation (SMC) (incorporated as part of the Veteran's diabetes mellitus examination), the VA examiner informed that the Veteran required the aid of another person to walk, and that he required use of a physical aid for ambulation, which the examiner listed as a cane and a walker. The Veteran did not require a wheelchair. The examiner explained that when the Veteran attempts to walk short distances his low back hurts and his legs grow weak, requiring him to stop and rest. 

The January 2007 SMC examiner nonetheless concluded that functioning of his upper and lower extremities was normal and he did not have an abnormality interfering with his breathing. The examiner observed that the Veteran had a normal posture and a muscular build, that he was overweight with a height of 71 inches and a weight of 268 pounds, and that his gait was unsteady. The examiner found that the Veteran could leave his home without restriction. The examiner also found that the Veteran's functional impairments were not permanent. 

This last finding of non-permanence of impairments presents a question that requires resolution for the Board's adjudication of the Veteran's claim. Were the Veteran's identified impairments in ambulation and self care at the January 2007 examination of an acute nature, or were they chronic but still presenting the possibility of improvement? This is not revealed by the SMC examiner's findings or by the balance of the record. The interval between January 2007 and January 2012, when coupled with the unresolved question of chronicity of impediments to ambulation and self-care, gives rise to the question whether the Veteran still needs the aid and attendance of another. 

The Veteran's statements in the course of appeal suggest ongoing impairment, but the Veteran's inherent self-interest in these statements, and hence the possibility of impairment in their credibility, calls for some measure of verification. See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility impacted by self-interest).

The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, to support its findings. Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Accordingly, a further SMP examination is in order.

While the Veteran was determined by the January 2007 SMP examiner not to be housebound, this too may have changed in the past five years. Housebound status should therefore also be addressed upon remand examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disabilities the subject of this remand, and afford him the opportunity to submit any additional information or evidence. 

2. With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.

3. Afford the Veteran an appropriate VA examination or examinations to evaluate the severity of his disabilities for compensation purposes. The claims folder should be reviewed by the examiner(s) and that review should be indicated in the examination report(s). All tests and studies deemed necessary by the examiner(s) should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorders present. Tests should include validity testing of the Veteran's responses. Specifically, the examiner(s) shall evaluate the severity of each of the Veteran's service connected disabilities and include the following information : 

a. The examiner(s) is/are advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of presence or severity of disability. 

b. State whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less; 

c. State whether the Veteran is a patient in a nursing home because of mental or physical incapacity; 

d. State whether there has been any material change (either improvement or worsening) in the Veteran's condition since the date of the last examinations in January 2007; and; 

e. State whether the Veteran's disabilities (including : cardiovascular disease, pulmonary disease, diabetes mellitus, peripheral neuropathy, back disability, impairments in balance or coordination, and any other conditions objectively shown to be impairing of functioning), singly or in combination, render him permanently bedridden or so helpless as to be in need of regular aid and attendance of another person. 

f. State whether the Veteran's disabilities render him housebound. 

The examiner(s) must give a complete rationale for all opinions provided.

4. Thereafter, readjudicate the remanded claim de novo. If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



